UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7587



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


BRENDA TURNER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CR-02-64)


Submitted: January 15, 2004                 Decided:   January 28, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brenda Turner, Appellant Pro Se. Steven Randall Ramseyer, OFFICE OF
THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Brenda Turner appeals the district court’s order denying

her motion for transcripts at government expense. We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.      See United States v.

Turner, No. CR-02-64 (W.D. Va. Sept. 17, 2003).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -